El Juez Asociado Señoh Hutchison,
emitió la opinión del tribunal.
En junio de 1921, y nuevamente en junio de 1922, Abdón Fuentes fué recluido en el Manicomio Insular. El caso fue-diagnosticado como uno de demencia parética o parálisis general progresiva. En julio de 1922, con motivo de su de-mencia, Puentes fué declarado estar mentalmente incapaci-tado para administrar sus propios negocios y su hijo Floren-tino fué nombrado tutor suyo. En abril de 1923 la corte de-distrito, que había declarado a Abdón Fuentes mentalmente-incapacitado, halló que éste había sido curado de su demen-cia y dió por terminada la tutela. En septiembre de 1927 Florentino Fuentes y Abdón Fuentes suscribieron, como deu-dores solidarios, dos pagarés en favor de Valiente & Co., o-a su orden.
El nombre de Abdón Fuentes fué suscrito por uno de Ios-testigos. Una marca fué identificada como hecha por Fuentes. Una carta fechada agosto 10, 1928, redactada por un empleado de Florentino Fuentes y que se decía haber sido escrita a instancia de Abdón Fuentes, lleva la firma de Ab-dón Fuentes y su esposa Eosalía Suárez. El empleado que escribió esta carta, incluyendo las firmas, declaró que Abdón Fuentes y su esposa firmaron haciendo sus marcas en pre-sencia de él. Abdón Fuentes en aquel entonces estaba re-cluido en cama y murió poco después. Un médico que fue-llamado en consulta unas cuatro semanas antes de la muerte-de Fuentes, lo halló en un estado avanzado de demencia pa-rética. El médico que lo había atendido con anterioridad a la fecha de esta consulta, fué llamado como testigo de la de-fensa, pero no compareció durante el juicio.
La demandante obtuvo sentencia por algo menos de-*619$13,000. Esta suma incluía más de $10,000 que se alegaba se debían por concepto de los dos pagarés, arriba mencio-nados y una deuda de algo menos de $2,000, originalmente contraída por Florentino Fuentes, todo lo cual había sido cargado a la cuenta de Abdón Fuentes de conformidad con los términos de la carta de agosto 10, 1928.
Dos de los demandados, Aurelia Fuentes de Rodrí-guez y Rosalía Fuentes y Suárez, después de ciertas admi-siones y negativas, alegaron que Abdón Fuentes era incapaz de celebrar ningún contrato al tiempo en que se alegaba se otorgaron los dos pagarés y al tiempo en que se sostenía se escribió la carta de agosto 10, 1928. El testimonio relativo a los hechos arriba reseñados y sobre la naturaleza progre-siva, aunque a veces intermitente, de la enfermedad, esta-bleció razonablemente la defensa de incapacidad mental. El juez de distrito declaró que la demostración prima facie de la parte demandada había sido destruida por la orden judicial de abril 19, 1923, ofrecida como rebuttal por la de-mandante. El juez de distrito, sin embargo, llegó a esta con-clusión fundado en la teoría de que surgió un impedimento (estoppel) de conformidad con el inciso 3 del artículo 101 de la Ley de Evidencia, el cual dispone que: “Siempre que una de las partes hubiere, por su propia declaración, acto u omisión, inducido intencional o deliberadamente a otra de las partes, a creer en la verdad de una cosa y obrar en esa creen-cia, no se podrá en ningún litigio a que diere lugar dicha de-claración, acto u omisión, permitir a aquélla que la refute.”'
La hija, Aurelia Fuentes de Rodríguez, no fué parte en el procedimiento que culminó en la orden de abril 19, 1923., Nada hay que demuestre que la esposa o la hija “por su pro-pia declaración, acto u omisión,” o en alguna otra forma,, “intencional o deliberadamente,” o de algún otro modo, in-dujeron a la demandante a creer que Abdón Fuentes estaba cuerdo t'u el momento que se alega otorgó los pagarés y es-cribió la carta en cuestión. Nada hay que demuestre. que la demandante fué inducida por alguien a que confiara en *620la orden de abril 19, 1923, o que ella se basó en esa orden. Nada bay que demuestre que la demandante tuviera conoci-miento alguno de la orden.
 Puede admitirse que la orden, aunque haya podido ser un error judicial cometido durante un período de remi-sión o de un llamado intervalo lúcido, es concluyente sobre la cuestión de cordura en aquel momento. Puede igualmente admitirse que la “rehabilitación” de cordura evidenciada por esta declaración debe presumirse que ha continuado por “el tiempo que ordinariamente duran las cosas de igual natu-raleza.” Véase el inciso 31 del artículo 101 de la Ley de Evidencia. Abdón Fuentes, quien se demostró concluyente-mente estar sufriendo de paresis progresiva unos dos años o más con anterioridad a su rehabilitación judicial, difícil-mente puede presumirse haber estado cuerdo durante un pe-ríodo de cinco años a partir de la fecha de tal declaración. En lo que a la última parte de dicho período se refiere, se-mejante presunción hubiese sido destruida por la prueba. El hecho de que se hallara que al finalizar o casi al terminar este período de cinco años Puentes estaba en un estado ade-lantado de paresis progresiva, tomado en conexión con la naturaleza de esa enfermedad y la fecha de su primer desa-rrollo, bastaba para demostrar que él no había estado cuerdo por algún tiempo con anterioridad al momento de su muerte.
Uno de los miembros de la firma demandante parece ha-ber participado como uno de los tasadores en la prepara-ción de un inventario de los bienes de Puentes en la época •en que éste fué declarado loco. El estado mental de Puen-tes en el momento en que la carta fué escrita, si no cuando fueron suscritos los pagarés, hubiese sido aparente a cual-quier médico. Los pagarés, al igual que las obligaciones asu-midas en la carta, eran absolutamente nulos, ora la deman-dante tuviera conocimiento o no del trastorno mental de Puentes. Otras partidas de la cuenta parecen no tener me-jor fundamento.

La sentencia apelada debe ser revocada en lo que a las 
*621
demandadas Aurelia Fuentes de Rodrigues y Rosalía Fuentes y Suárez se refiere, y en su lugar la sentencia de esta Corte será en el sentido de que en cua/iüo a tales demanda-das concierne, la demandante no puede cobrar, todo ello sin especial pronunciamiento de costas.

Los Jueces Asociados Señores Wolf y Aldrey disintieron.*